Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                      Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:               
                 The prior art taken alone or in combination neither discloses nor makes obvious the instant devices of claims 1, 8 and 14 as recited below as a whole:


An electronic device, including a lateral junction diode device comprising: 
a depletion-mode laterally diffused MOSFET (LDMOS) device in or over a semiconductor substrate including a source doped a second type, a drain doped the second type and a gate electrode above a gate dielectric between the source and the drain, a channel region doped the second type under the gate electrode and a drift region doped the second type between the channel region and the drain, wherein the drain also provides a first cathode for the lateral junction diode device;
an embedded diode including a second cathode and an anode directly conductively connected to the gate, wherein the embedded diode is junction isolated by an isolation region located between the anode and the source, 
wherein the anode and the isolation region are directly conductively connected to the gate electrode, and the second cathode is directly conductively connected to the source.

 
8. An integrated circuit (IC), comprising: 
a high side gate driver formed on a substrate that includes at least a semiconductor surface layer doped a first type; 
a level-shifter including an input, a power supply pin, a high side floating supply (VB) pin, and an output pin (OUT); 

a bootstrap diode connected between the power supply pin and the VB pin, wherein the bootstrap diode comprises a lateral junction diode device, comprising: 
a depletion-mode laterally diffused MOSFET (LDMOS device) in the semiconductor surface layer including a source doped a second type, a drain doped the second type and a gate above a gate dielectric on the semiconductor surface layer, a channel Page 3 of 9TI-78843.1Appl. No.: 16/776,544 Response to 2021-07-30 Office Action 2021-11-30region doped the second type under the gate on the gate dielectric, and a drift region doped the second type between the channel region and the drain, wherein the drain also provides a high voltage (HV) cathode for the lateral junction diode device; and 
an embedded diode including a second cathode and an anode shared with the lateral junction diode device in the semiconductor surface layer, wherein the embedded diode is junction isolated by an isolation region that comprises an isolation diffusion located between the anode and the source, 
wherein the anode and the isolation region are directly connected to the gate, and the second cathode is directly connected to the source.


14. An integrated circuit device, comprising: 
a laterally diffused MOSFET, including: 
n-type source and drain regions in a p-type semiconductor substrate; 
a gate electrode over the semiconductor substrate between the source region and the drain region; 
an isolation region laterally spaced apart from the source region, the isolation region bounded by an n-type buried layer and an n-type well region that reaches from a surface of the substrate to the buried layer; 

a first conductive path that connects the n-type doped region to the source region; and 
a second conductive path that connects the p-type doped region to the gate electrode.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814